COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 QUINN CRUZ, JR.,                              §              No. 08-14-00058-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               205th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20060D00581)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until May 3, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s reply brief and forward the same to this Court on or before May 3, 2015.

       IT IS SO ORDERED this 21st day of April, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.